       Case 2:18-cv-01864-GMN-CWH Document 13 Filed 05/08/19 Page 1 of 5




 1 MARTIN A. MUCKLEROY, ESQ.
 2 Nevada Bar No. 009634
   MUCKLEROY LUNT, LLC
 3 6077 S. Fort Apache, Ste 140
   Las Vegas, NV 89148
 4 Phone: (702) 907-0097
   Direct: (702) 534-6272
 5
   Fax: (702) 938-4065
 6 martin@muckleroylunt.com
 7 Attorney for Plaintiffs
 8 (Additional Counsel on Signature Page)
 9
                                 UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF NEVADA

11                                                    Master File No.: 2:18-cv-01864
   IN RE ALLEGIANT TRAVEL CO.
12 STOCKHOLDER DERIVATIVE                             STIPULATION AND [PROPOSED]
   LITIGATION                                         ORDER FOR LIMITED STAY OF
13
                                                      PROCEEDINGS
14
15
            WHEREAS, on September 26, 2018, Mark Fullenkamp filed a verified shareholder
16
     derivative complaint in this Court, and on July 20, 2018, Charles Blackburn filed a verified
17
     shareholder derivative complaint in the United States District Court for the Central District of
18
     California, which was transferred to this Court on October 10, 2018;
19
            WHEREAS, on January 8, 2019, the Court entered an order consolidating the two
20
     derivative actions under the caption In re Allegiant Travel Co. (the “Federal Derivative Action”)
21
     and appointing Co-Lead and Liaison Counsel;
22
            WHEREAS, on April 8, 2019, Plaintiffs filed a Verified Consolidated Stockholder
23
     Derivative Complaint;
24
            WHEREAS, the Federal Derivative Action alleges claims against defendants Maurice J.
25
     Gallagher, Jr., John T. Redmond, Gregory Anderson, Scott Sheldon, Eric Gust, Charles W.
26
     Pollard, Linda A. Marvin, Gary E. Ellmer, and Montie R. Brewer (the “Individual Defendants”)
27

28                                                   1
      Case 2:18-cv-01864-GMN-CWH Document 13 Filed 05/08/19 Page 2 of 5




 1 and Allegiant Travel Company (“Allegiant” or “Nominal Defendant,” and together with Individual
 2 Defendants, the “Defendants”);
 3          WHEREAS, a related securities fraud class action captioned Checkman v. Allegiant Travel
 4 Co., et al., Case No. 2:18-cv-01758-APG-PAL is pending before this Court (the “Securities Class
 5 Action”);
 6          WHEREAS, the Securities Class Action arises from similar facts and also names as
 7 defendants several of the Individual Defendants;
 8          WHEREAS, defendants’ motion to dismiss the Securities Class Action is fully briefed and
 9 the parties have requested oral argument;
10          WHEREAS, the Court’s ruling on the motion to dismiss in the Securities Class Action may
11 inform proceedings in the Federal Derivative Action;
12          WHEREAS, a subsequently filed shareholder derivative action arising from the same facts
13 as the Derivative Action, captioned Woolery v. Gallagher, et al., Case No. A-18-785044-C, is
14 pending the Eighth Judicial District Court of the State of Nevada in and for Clark County (the
15 “State Court Action”);
16          WHEREAS, Defendants have moved the state court to stay the State Court Action in favor
17 of the Securities Class Action and the Federal Derivative Action;
18          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties,

19 through their undersigned counsel and subject to the approval of the Court:
20          1.     The above-captioned Federal Derivative Action including any obligation to respond
21 to the complaint or any amended complaint, and all discovery and disclosure obligations under the
22 applicable local and federal rules, is hereby stayed until the Court issues a ruling on the motion to
23 dismiss in the Securities Class Action.
24          2.     Upon 30 days’ written notice to all counsel of record via e-mail, any party may lift
25 the stay.
26          3.     The Individual Defendants and Allegiant will promptly notify plaintiffs in the
27 Federal Derivative Action should they become aware of any additional derivative lawsuits filed in

28                                                    2
       Case 2:18-cv-01864-GMN-CWH Document 13 Filed 05/08/19 Page 3 of 5




 1 any forum that allege the same or similar misconduct as that alleged in the Federal Derivative
 2 Action.
 3           4.     If any of the Individual Defendants or Allegiant produces documents to the
 4 plaintiffs in the Securities Class Action or the State Court Action, they will provide to Plaintiffs in
 5 the Federal Derivative Action access to the same document production subject to the parties
 6 entering into an appropriate confidentiality agreement and/or protective order.
 7           5.     If any of the Individual Defendants or Allegiant engages in a settlement mediation
 8 with the plaintiffs in the Securities Class Action or the State Court Action, the Individual
 9 Defendants and Allegiant will request that the Plaintiffs in the Federal Derivative Action be invited
10 to attend the mediation and participate in the settlement talks.
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28                                                    3
      Case 2:18-cv-01864-GMN-CWH Document 13 Filed 05/08/19 Page 4 of 5



     Dated: May 7, 2019                  Respectfully submitted,
 1
 2                                       MUCKLEROY LUNT, LLC
                                         /s/ Martin A. Muckleroy
 3                                       Martin A. Muckleroy (#009634)
                                         6077 S. Fort Apache, Suite 140
 4                                       Las Vegas, Nevada
                                         Telephone:     (702) 907-0097
 5
                                         Facsimile:     (702) 938-4065
 6                                       Email: martin@muckleroylunt.com

 7
                                         Liaison Counsel for Plaintiffs
 8
                                         BRAGAR EAGEL & SQUIRE, P.C.
 9
                                         David J. Stone
10                                       Melissa A. Fortunato
                                         885 Third Avenue, Suite 3040
11                                       New York, New York 10022
                                         Telephone: (212) 308-5858
12                                       Facsimile: (212) 214-0506
                                         E-mail: stone@bespc.com
13
                                                  fortunato@bespc.com
14
                                         GLANCY PRONGAY & MURRAY LLP
15                                       Matthew M. Houston
                                         Benjamin I. Sachs-Michaels
16                                       712 Fifth Avenue
17                                       New York, New York 10019
                                         Telephone: (212) 935-7400
18                                       E-mail: bsachsmichaels@glancylaw.com

19                                       GLANCY PRONGAY & MURRAY LLP
                                         Robert V. Prongay
20                                       Lesley F. Portnoy
21                                       1925 Century Park East, Suite 2100
                                         Los Angeles, California 90067
22                                       Telephone: (310) 201-9150
                                         Facsimile: (310) 210-9160
23                                       E-mail: rprongay@glancylaw.com
24                                       Co-Lead Counsel for Plaintiffs
25
26
27

28                                       4
      Case 2:18-cv-01864-GMN-CWH Document 13 Filed 05/08/19 Page 5 of 5



     Dated: May 7, 2019                          GREENBERG TRAURIG LLP
 1
 2                                               By: /s/ Jacob D. Bundick
                                                 Mark E. Ferrario (SBN 1625)
 3                                               Jacob D. Bundick (SBN 9772)
                                                 Christopher R. Miltenberger (SBN 10153)
 4                                               GREENBERG TRAURIG, LLP
                                                 10845 Griffith Peak Drive, Suite 600
 5
                                                 Las Vegas, NV 89135
 6                                               Telephone: (702) 792-3773
                                                 Facsimile: (702) 792-9002
 7                                               Email: ferrariom@gtlaw.com
                                                 Email: bundickj@gtlaw.com
 8                                               Email: miltenbergerc@gtlaw.com
 9
                                                 Daniel J. Tyukody (pro hac vice)
10                                               1840 Century Park East, Suite 1900
                                                 Los Angeles, CA 90067
11                                               Telephone: 310.586.7723
                                                 Email: tyukodyd@gtlaw.com
12
                                                 Counsel for Defendants
13
   IT IS SO ORDERED. IT IS FURTHER ORDERED that the parties must file a joint
14 IT  IS SO
   status    ORDERED
           report        this
                  on September                day of120 days thereafter, until the ,stay
                               10, 2019, and every                                   2019.
                                                                                         is
15 lifted.
   DATED: May 13, 2019
16
17
                                              THE
                                              C.W.HON.  GLORIA
                                                   Hoffman,  Jr. M. NAVARRO
18                                            DISTRICT  COURT
                                              United States     JUDGEJudge
                                                            Magistrate
19
20
21
22
23
24
25
26
27

28                                               5
